DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 2/16/21 has been entered.  Claims 53- 60 and 62- 65 are amended.  Claims 53- 66 and 68 are pending and being addressed by this Action.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 10/10/2008. It is noted, however, that applicant has not filed a certified copy of the SE 08022138-8 application as required by 37 CFR 1.55.
Reasons for Allowance
Claims 53- 66 and 68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 53, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, at least one adjustable stretching device adapted to be completely invaginated by the patient's stomach fundus wall, when in function, with the an outer surface of the at least one adjustable stretching device resting against the stomach fundus wall and adapted to stretch a portion of the stomach fundus wall, and a fluid connection device interconnecting the volume filling device and the at least one adjustable stretching device.
The closest cited art, Dillon (US Pub. No. 2009/0149879 A1) discloses a volume filling device (320) (Fig. 3), at least one adjustable stretching device (310) (Fig. 3) and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/K.R/           Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771